DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Streit (US 4,776,621) in view of Knittel (US 2013/0140220).
As to claim 1, Streit discloses a waste collection device (see col. 1, lines 5-6), as illustrated in Figures 1-4, comprising a collection portion (2); a first inner shaft (1) attached to the collection portion; and a blade (5) attached proximate to a first end of a second outer shaft (11) (see annotated Figure 2 below) via extension (3) (see Figure 2).  However, Streit does not show the outer shaft to be slidably and rotatably about the inner shaft.
[AltContent: arrow]
    PNG
    media_image1.png
    567
    714
    media_image1.png
    Greyscale
 First End of Second Outer Shaft
Knittel discloses a waste collection device (100), as illustrated in Figures 1-6, comprising a collection portion (120,122,122) (scoop section 120 can include a lid 122 and a basket 122 – see paragraph[[0027]) ;  an inner shaft (114) attached to the collection portion; an outer shaft (116) having a first end (117) and a second end (115), wherein the outer shaft is slidably and rotatably attached to the inner shaft (rotating sleeve 116 and the inner shaft 114 can be dimensioned such that the rotating sleeve 116  can rotate around the longitudinal axis of the inner shaft 114 as well as slide along the longitudinal axis of the inner shaft 114 – see paragraph [0020]);  and a group of tines (125) able to  pierce objects  attached proximate to the first end of the outer shaft, wherein the outer shaft is configured to circumferentially rotate about the inner shaft.
Thus, the manner of enhancing a particular device was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Knittel.  Accordingly, one of 
With claim 3, Streit discloses the blade (5) to be a semicircle shape.  It would have been an obvious matter of design choice to make the different portions of the blade to have a substantially crescent shape in order to provide a sharp cutting edge.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
With claim 12, an electric motor (see col. 3, lines 20-24) configured to rotate the blade (5) (electric motor turns the movable sector-shaped (approximately semi-circular) plate 5 through about 180 degrees - see col. 4, lines 17-22).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Streit (US 4,776,621) in view of  Knittel (US 2013/0140220) as applied to claim 1 above, and further in view of WO2011/028942.
Streit shows the collection portion has an open space (see Figure 1) which can support a removable container.  However, Streit does not show a container to be placed within the collection portion.
WO2011/028942 teaches a waste removal system comprising a collection portion (22) having a bag (40) (see Figure 3).
To provide the device of Streit with a bag within the open space of the collection portion would have been obvious to one of ordinary skill in the art, in view of the teachings of  WO2011/028942, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of . 
Allowable Subject Matter
Claims 2 and 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Byung-Do, Sutter, Roche, McGee, and Tanahara are cited as being relevant art, because each prior art shows  a waste collection device having a collection portion and a shaft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652